Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
DETAILED ACTION

Claim status
Claims 1-4, 7, 9, 11, 16, 19, 24-25, 33-34, and 36-42 are pending
Claims 33-34, and 36-38 are withdrawn
Claims 1-4, 7, 9, 11, 16, 19, 24-25, and 39-42 are under examination
It is noted that the examiner of record has changed

Election/Restrictions
Applicant’s election of the following invention in the reply filed on 3/07/2022 is acknowledged.  
Applicant's election with traverse is acknowledged.  The traversal is on the ground(s) that the restricted claims share a special technical feature. 
This is not found persuasive because the examiner was able to provide art which satisfied the limitations of product of group I, thereby demonstrating that the special technical feature lacks novelty.  Therefore, a lack of unity exists between the restricted groups.
The requirement is still deemed proper and is therefore made FINAL.
Group I, claims 1-4, 7, 9, 11, 16, 19, 24-25, and 39-42, drawn to a helper-free population of infectious recombinant viruses with altered tropism.
Claims 33-34, and 36-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable linking claim. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/23/2020 and 1/07/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
However, Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Objection to Drawings & Specification
Sequence Compliance
Figure 2C (“Target Sequence” of AAGTATTACCAG) of the Drawings does not conform to sequence rules, requiring the use of “SEQ ID NO:” (37 CFR 1.821-1.825).  
Amino acid sequence GGGGSGGGGS on p. 30, line 4 of the Specification does not does not conform to sequence rules, requiring the use of “SEQ ID NO:” (37 CFR 1.821-1.825).  
Amino acid sequence NPLXDQYL(Y/W)X(Y/W)XXT on p. 33, line 3 of the Specification does not does not conform to sequence rules, requiring the use of “SEQ ID NO:” (37 CFR 1.821-1.825).  
Amino acid sequence XXXXX(K/R)N(W/Y)X(P/T)G on p. 33, line 3 of the Specification does not does not conform to sequence rules, requiring the use of “SEQ ID NO:” (37 CFR 1.821-1.825).  
Amino acid “B” of SEQ ID NO:6 on p. 34, line 20 of the Specificaiton does not does not conform to sequence rules, requiring the use of “SEQ ID NO:” (37 CFR 1.821-1.825).  
Amino acid sequence GGGGS on p. 59, line 19 of the Specificaiton does not does not conform to sequence rules, requiring the use of “SEQ ID NO:” (37 CFR 1.821-1.825).  
Where the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by “SEQ ID NO:” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.  37 CFR 1.821 (d).  
The applicant is reminded that the specification must be amended in order to comply with regulations cited above.  All references to sequences in claims and specification should be referred to as “SEQ ID NO:1”, for example.  To avoid all doubts of the examiner and to ensure correct interpretation of the claims and specification, the identification of sequences with proper sequence identifiers is required.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation "the AAV capsid" in regard to Claims 4, and 1.  There is insufficient antecedent basis for this limitation in the claim because Claim 1 and 4 are silent to an AAV virus, thereby rendering Claim 9 incomplete. 
Claim 42 recites “a targeting molecule” in regard to claim 41, which is indefinite because it is not clear if the substrate of claim 42 is or is not linked to “the targeting molecule” of 41.
 Appropriate correction is required.


	Claim Rejections - 35 USC § 112(d)	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 Specifically, claim 9 draws to a population of modified viruses comprising “the deletion or an insertion” in the AAV capsid, which does NOT narrow the scope of claim 4 where the modification is a deletion.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

 
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7, and 39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claim(s) recite(s) a recombinant virus which is not markedly different from its naturally occurring counterpart. This judicial exception is not integrated into a practical application because the natural product is not linked to a particular technology. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations are well-understood, routine and conventional in virology.

Applicant is directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on 1/07/2019, which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf; and the October 2019 Update: Subject Matter Eligibility, which is found at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf.
Briefly summarized here, the new guidance cites a two part test: is the claimed invention directed to a statutory class of invention (Step 1), if so then is the claimed invention as a whole directed to a law of nature, natural phenomena, or an abstract idea (i.e. set forth or described in the claim) (Step 2A, prong one), if so then is the claimed invention recite additional elements that integrate the judicial exception into a practical application (Step 2A, prong two), if not then does the claim as a whole amount to significantly more than the judicial exception (Step 2B).
	In regard to Step 1, Claims 1 and 39 are drawn to a composition of matter-a virus.
In regard to Step 2A prong one, Claims 1 and 39 are drawn to a nature-based product which is not markedly different from its naturally occurring counterpart. Specifically, independent claims 1 and 39 are directed to a helper-free population if infectious recombinant viruses with altered tropism comprising a modification in the viral capsid and a viral genome. This claim encompasses a population of AAV viruses comprising naturally occurring mutations in their viral capsids that alter their tropism. This option of the claims is a naturally occurring product.  Because instant claims are directed to a nature-based product, i.e., an AAV virus, the nature-based product is analyzed to determine whether it has markedly different characteristics from any naturally occurring counterpart(s) in their natural state. Applicant is directed to the publication of VanDenBerghe et al., (Gene Therapy, 2009, 16:1416-1428), which demonstrates that well before the time of invention it was known that there were population of AAV viruses comprising naturally occurring mutations in their viral capsids that alter their tropism (p. 2, Introduction, 4th para.). Thus, instant claims encompass a population of AAV viruses that are identical (no difference in structural or functional characteristics) to naturally occurring AAV viruses. Furthermore, the fact that instant claim recites “recombinant” does not differentiate it from the viruses of VanDenBerghe because although the claimed cells may be man-made they are identical to what exists in nature (i.e., same genotype and phenotype).  Because there is no difference between the claimed and naturally occurring AAV viruses, the claimed cells do not have markedly different characteristics, and thus are a “product of nature” exception. Accordingly, instant claims are directed to a judicial exception.
	In regard to Step 2A prong two, the judicial exception is not integrated into a practical application. In particular, Claims 1 and 39 recite no additional elements to integrate the claimed cell into a practical application.
	In regard to Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated supra, Claims 1 and 39 recite no additional elements to the AAV viruses.
Therefore, Claims 1, 7, and 39 are directed to a natural virus product, that is not markedly different from its natural counterpart, is not integrate a practical application, and does not include elements that amount to significantly more than the natural product itself and do not qualify as patent eligible subject matter under 35 U.S.C. § 101. 



	Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 9, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perabo et al. US2005/0106558, file 12/23/2002).

In regard to claim 1, Perabo teaches a helper-free population of infectious recombinant AAV viruses with altered tropism. Specifically, Perabo teaches the use of a HEK 293 packaging cell line to produce an AAV library, wherein the at least one mutation in a cap gene of the AAV capsid alters the tropism ([0175, 0201], Example 2, Fig. 2).
In regard to claim 4, Perabo teaches that the mutation in the AAV capsid is a deletion [0076, 0102, 0117].
In regard to claim 7, as stated supra, Perabo teaches the virus is AAV.
In regard to claim 9, Perabo teaches the mutation is in the heparin sulfate binding domain ([0076, 0208]], see p. 14, Table 1.
In regard to claims 24 and 25, Perabo teaches the viral genome of the AAV comprises an expression cassette for an exogenous gene such as GFP [0190, 0206], or for therapeutic genes [0002, 0005, 0006].
Accordingly, Perabo anticipates instant claims.



Claims 1, 7, 24, 25, 39, 41, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al., (US 10,584,321, filed 2/12/2016).

In regard to claims 1 and 39, Gao teaches a composition comprising a population of infection recombinant AAV viruses comprising a modified viral capsid and viral genome, wherein the modified viral capsid comprises an insertion that includes a DNA endonuclease (Abstract, col 2, Summary). In regard to the DNA endonuclease, Gao teaches the DNA endonuclease is CRISPR/Cas9 which comprises a single stranded RNA binding domain for binding the guide RNA substrate. Specifically in regard to claim 39, Gao teaches the composition further comprises the guide RNA substrate (col 2, line 55, col 3, lines 43-44). Specifically, in regard to the AAV viruses being helper-free, Gao teaches the AAV vectors are produced in a packaging cell line (col 12, 4th para.). Finally, in regard to the altered tropism of the modified AAV capsid, Gao teaches that the modified novel capsid exhibits altered tissue targeting properties (col 24, 4th para. col 26, 2nd para.).  
In regard to claim 7, as stated supra, Gao teaches the virus is AAV.
In regard to claims 24 and 25, Gao teaches the AAV genome comprises an exogenous gene such as a therapeutic gene (col 18, 2nd para.).
In regard to claims 41 and 42, Gao teaches the gRNA is operably linked to a promoter in a AAV genome, which can target it to cells (col 15, 4th para., col 18, 3rd -4th para.)
Accordingly, Gao anticipates instant claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 2, 3, 11, 16, 19 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al., (US 10,584,321, filed 2/12/2016), in view of Gonzalez-Prieto et al., (Trends in Biotech, 2013, 31:305-312).

As stated supra, Gao teaches a population of infection recombinant viruses comprising a modified viral capsid and viral genome, wherein the modified viral capsid comprises an insertion that includes a DNA endonuclease.
However, in regard to claims 1 and 39, although Gao teaches that the DNA endonuclease is a CRISPR/Cas9 comprising a single stranded RNA binding domain, they are silent to a nuclease comprising a single stranded DNA binding domain. 
In regard to claims 2, 3, and 40, Gonzalez-Prieto teaches of the HUH domain containing endonucleases such as TrwC and Rep (Abstract, Table 1 & 2).
In regard to claim 11, Gonzalez-Prieto teaches of the HUH domain containing endonucleases of TrwC is from the E. coli plasmid R388 (Table 1), which is 100% identical to SEQ ID NO: 9 (see SCORE search 8/10/2022, rup.file, result #8).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to prepare the composition of modified AAV vectors comprising an insertion of a DNA endonuclease as taught by Gao and substitute the HUH domain containing endonucleases as taught by Guzman-Herrador with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Gonzalez-Prieto because HUH domain containing endonucleases can support site-specific integration in human and mouse cells, are very efficient, and can initiated recombination without cofactors or host-cell components (Abstract, p. 306, col 2, 2nd & 3rd para., p. 308, 1st & 2nd para., p. 310, col 2, 1st para.).  Furthermore, in regard to claim 39, in addition to substituting the Cas9 nuclease of the HUH domain nuclease, it would have been obvious to substitute the gRNA substrate of the Cas9 nuclease, for a donor template substrate of the HUH domain nuclease with a reasonable expectation of success. Again, the ordinary skilled artisan would have been motivated to do so not only because Gao teaches that a donor template can be used for gene editing (col 1, Background of Gao), but also because Gonzalez-Prieto teaches that single stranded templates can be directly integrated into the genome in a site specific manner (p 305, Introduction).  Thus, it would have been predictably obvious to prepare the composition of the AAV vector comprising a HUH domain nuclease and a donor template substrate.
	In regard to claim 16, Gao teaches having the “nuclease grafted to one or more capsid proteins” (Abstract). Note that instant claim only requires that a single HUH domain inserted. Thus, it would have been obvious to have at least one HUH domain inserted into the AAV capsid.
	In regard to claim 19, Gao teaches the composition comprises a plurality of distinct viruses (col 19, 3rd para.). Furthermore, Gonzalez-Prieto teaches that both TrwC and Rep are HUH domaining endonucleases that can be used for gene modification (p 306, Table 1). Accordingly it would have been obvious to have at least two distinct viruses as taught by Gao, which have different HUH domain containing endonucleases as taught by Gonzalez-Prieto with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Gonzalez-Prieto because the two different AAV-HUH endonuclease could target different sites in the genome (Abstract, see Table 2).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARTHUR S LEONARD/Examiner, Art Unit 1633